1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO
 7
 8
 9   STATE OF NEW MEXICO,

10          Plaintiff-Appellee,

11 v.                                                                           NO. 30,998

12 PAUL MURRAY,

13          Defendant-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
15 Richard J. Brown, District Judge

16 Gary K. King, Attorney General
17 Santa Fe, NM

18 for Appellee

19 Shawn J. Lunsford
20 Carlsbad, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 VIGIL, Judge.

24          Summary affirmance was proposed for the reasons stated in the notice of

25 proposed summary disposition. No memorandum opposing summary affirmance has

26 been filed and the time for doing so has expired.
2
1      AFFIRMED.

2      IT IS SO ORDERED.



3                                     _______________________________
4                                     MICHAEL E. VIGIL, Judge


5 WE CONCUR:



6 _________________________________
7 CYNTHIA A. FRY, Judge



8 _________________________________
9 LINDA M. VANZI, Judge




                                  3